Citation Nr: 1731086	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  15-20 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for atypical headache with features of migraine.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a right shoulder disability.

4.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for gastroenteritis.

5.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a back injury.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).



REPRESENTATION

Veteran represented by:	Harry J. Binder, Esq.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

A claim for a TDIU is part and parcel of an increased rating claim, when such a claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the course of the appeal for the Veteran's headache increased rating claim, the Veteran submitted a September 2016 VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and listed migraines as one of the service connected disabilities that prevented him from securing or following any substantially gainful occupation.  As such, a claim for a TDIU is part and parcel of the headache increased rating claim on appeal and therefore is also before the Board.  The Board notes that a February 2017 rating decision specifically denied entitlement to a TDIU and a May 2017 Notice of Disagreement (NOD) specifically disagreed with this rating decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On the Veteran's June 2015 VA Form 9 (Appeal to [the Board]), the Veteran noted that he wanted a Board hearing in Washington, D.C. (commonly referred to as a Central Office hearing).  Following the March 2017 Supplemental Statement of the Case (SSOC), an additional VA Form 9 was submitted in April 2017 in which a Travel Board hearing was requested.  

In June 2017, the Veteran (and his representative) was notified that he had been scheduled for a Central Office Board hearing in Washington, D.C. on July 25, 2017.  In duplicate copies of correspondence received from the Veteran's representative in June and July 2017 prior to the scheduled July 25, 2017 Central Office Board hearing, the Veteran's representative stated that the Veteran "wishes to amend his hearing request" and that the Veteran "now requests a hearing by live videoconference at his local VA regional office."  

In accordance with the Veteran's request, remand is therefore required to afford the Veteran his requested Board videoconference hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing.  Notice of the hearing must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




